Citation Nr: 0426867	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  00-09 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether a substantive appeal from the June 1997 rating 
decision of the Regional Office (RO), denying a compensable 
rating for a hammertoe deformity, was timely filed.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

In July 2003 this claim was denied by the Board.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims ("Court").  In an April 2004 Order, the 
Court vacated the July 2003 Board decision and remanded the 
matter to the Board for readjudication consistent with the 
Joint Motion for Remand.

The issue of entitlement to a compensable rating for a 
hammertoe deformity is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

A substantive appeal from the June 1997 rating decision of 
the RO, denying a compensable rating for a hammertoe 
deformity, was timely filed


CONCLUSION OF LAW

A timely substantive appeal was filed from the June 1997 
denial of a compensable rating for a hammertoe deformity.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.109, 20.200, 
20.202, 20.302 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the issue of 
whether the substantive appeal from a June 1997 rating 
decision of the RO, denying a compensable rating for a 
hammertoe deformity, was timely filed.  The law provides that 
VA has duties to notify and to assist claimants.  Inasmuch as 
the Board has determined that there is sufficient evidence 
presently associated with the claims folder to grant the 
benefit sought on appeal, development as to this matter to 
comply with the VCAA would serve no useful purpose, but would 
needlessly delay appellate review and final disposition of 
the issue on appeal.

A substantive appeal consists of a properly completed VA Form 
1-9, Appeal to Board of Veterans' Appeals" or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions a veteran 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  A 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the SOC to the 
veteran or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, whichever comes later.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302(b).  If a claimant fails to file a 
substantive appeal in a timely manner, and fails to timely 
request an extension of time, he or she is statutorily barred 
from appealing the RO decision.  Roy v. Brown, 5 Vet. 
App. 554, 556 (1993).  By statute, questions as to the 
timeliness or adequacy of a substantive appeal are determined 
by the Board.  38 U.S.C.A. § 7105(d)(3).  See 38 C.F.R. 
§ 20.101(d).  

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  
However, the Court decided in Corry v. Derwinski, 3 Vet. 
App. 231 (1992), that there is no legal entitlement to an 
extension of time, but that 38 C.F.R. § 3.109(b) commits the 
decision to the sole discretion of the Secretary.  
Specifically, 38 C.F.R. § 3.109(b) requires that, where an 
extension is requested after expiration of a time limit, the 
required action must be taken concurrent with or prior to the 
filing of a request for extension of the time limit, and good 
cause must be shown as to why the required action could not 
have been taken during the original time period and could not 
have been taken sooner than it was.

As noted above, a compensable rating for a hammertoe 
deformity was denied in a June 1997 rating decision.  Notice 
of the denial, and appellate rights, was provided by way of a 
letter dated August 25, 1997.  The veteran's notice of 
disagreement (NOD) with the denial of an increased rating for 
his service-connected hammertoe disability was received at 
the RO on August 18, 1998.  The RO issued a statement of the 
case (SOC) regarding the increased rating issue on September 
21, 1998.  From this point, the veteran had 60 days in which 
to perfect his appeal by filing a substantive appeal with the 
RO.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  

The veteran's substantive appeal, VA Form 9, regarding the 
June 1997 rating decision was received at the RO on September 
20, 1999.  This VA Form 9 was received over two years after 
the veteran was provided notice of the denial of his claim 
and almost one year after he was provided with an SOC with 
respect to this issue.  

Attached to this substantive appeal was a statement from the 
veteran noting that his application for appeal of decision 
sent to him with letter dated September 21, 1998, and 
received by him a few days later, was enclosed.  
Additionally, the VA Form 9 requested that the substantive 
appeal be accepted as timely and, if not, the veteran be 
permitted to file "out of time" because of confusion 
interpreting some of the paperwork sent to him by VA.  The 
Board accepts the veteran's request for permission to file 
"out of time" as a timely request for an extension of the 
time limit for filing his substantive appeal.  In this 
regard, it is noted that on the same day on which he was sent 
the SOC regarding the increased rating issue, the veteran was 
also sent notice of a rating action in connection with other 
pending claims.  

Upon consideration of the foregoing and according the veteran 
the benefit of the doubt, the Board finds that he was 
confused when interpreting some of the paperwork sent to him 
by VA, that his timely request for an extension of the time 
limit for filing his substantive appeal is granted, and the 
September 20, 1999, VA Form 9 is accepted as a timely and 
adequate substantive appeal from the June 1997 rating 
decision of the RO, denying a compensable rating for a 
hammertoe deformity.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  See also 38 C.F.R. § 20.202 (Board will liberally 
construe arguments in a substantive appeal for purpose of 
determining whether they raise issues on appeal).  To this 
extent, the appeal is allowed.


ORDER

A substantive appeal was timely filed from the June 1997 
rating decision of the RO, denying a compensable rating for a 
hammertoe deformity.  To this extent, the appeal is granted.


REMAND

Because the Board has determined that the veteran has 
perfected a timely appeal, VA must address the merits of the 
claim.  Based on a review of the claims folder the Board 
finds that before it can consider this issue, further 
development is required.

VA assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The most 
recent VA examination of the veteran's feet was conducted in 
June 1997.  However, subsequent statements from the veteran 
reflect that his service connected hammertoe deformity has 
increased in severity.  The Board thus finds that a current 
and comprehensive examination of the veteran's feet is 
necessary.  In this regard, VA's General Counsel has 
indicated that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).

A review of the record reveals that, in a November 2002 
communication to the RO, the veteran requested formal 
hearings before both the RO and the Board.  Although the 
veteran testified at a hearing before the Board in December 
2002, there is no evidence to suggest that he has been 
scheduled for a hearing before the RO or that his request for 
such a hearing has been withdrawn.  

A review of the claims file also reveals that the veteran 
must be notified by VA in specific terms as to the evidence 
which would be needed to substantiate his claim and whether 
VA or the veteran is expected to attempt to obtain and submit 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Accordingly, the case must be remanded to the RO for the 
following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be notified of any 
information, and any evidence not 
previously provided to VA, which is 
necessary to substantiate the claim on 
appeal and whether VA or the veteran is 
expected to obtain any such evidence 
(Quartuccio).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
impairment of the feet since February 
1996.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  

3.  The RO should contact the veteran and 
request clarification as to whether he 
wants a local hearing before a hearing 
officer at the RO.  If such a hearing is 
desired, then one should be scheduled and 
the transcript added to the record. 

4.  The veteran should be afforded a VA 
examination by an appropriate specialist 
to determine the current severity and 
symptoms of his left foot hammertoe 
deformity.  All necessary tests and 
studies should be performed and all 
findings should be reported in detail.  
The claims folder should be made 
available to the examiner for review.  
The examiner is requested to render an 
opinion as to the presence and extent of 
any painful motion or functional loss due 
to pain.  A complete rationale for all 
opinions expressed should be provided.  
If the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

5.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
David S. Nelson
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



